United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1673
Issued: May 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 26, 2017 appellant, through counsel, filed a timely appeal from a January 27, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from OWCP’s January 27, 2017 decision was July 26, 2017. Because
using August 1, 2017, the date the appeal was received by the Clerk of the Appellate Boards would result in the loss
of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark
is July 26, 2017, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a
consequential emotional condition caused by a January 30, 2014 employment injury; (2) whether
OWCP properly terminated appellant’s wage-loss compensation and medical benefits on
March 30, 2016; and, (3) whether appellant has met his burden of proof to establish that he
continued to be disabled after that date.
On appeal counsel asserts that the January 27, 2017 decision is erroneous because the
referee examiner did not address accepted injuries under other claims and because OWCP did not
fully consider the psychiatric component of this case.
FACTUAL HISTORY
On January 30, 2014 appellant, then a 57-year-old custodial laborer, filed a traumatic injury
claim (Form CA-1) alleging that he injured his left knee, left elbow, left ankle, left wrist, lower
back, and neck that day when he slipped on hydraulic fluid and fell to the floor while in the
performance of duty. He stopped work and received continuation of pay from January 31 to
March 16, 2014.
Appellant came under the care of Dr. Christopher Belletieri and his associate
Dr. Michael B. Fischer, both Board-certified osteopaths specializing in family medicine. They
diagnosed cervical sprain and strain, lumbar sprain and strain, aggravation of cervical and lumbar
degenerative disc disease, left shoulder sprain and strain, bilateral trapezius sprain and strain, left
knee sprain and strain, aggravation of preexisting left knee sprain and strain, left wrist sprain and
strain, left ankle sprain and strain, left arm radiculitis, and left elbow contusion. Each physician
advised that appellant was totally disabled.
On April 4, 2014 OWCP accepted contusions of left shoulder, left elbow, and left knee,
and cervical and lumbar strains.4 Appellant thereafter filed claims for compensation (Form CA7), and was paid wage-loss compensation.
In June 2014, OWCP referred appellant for a second opinion evaluation with
Dr. Noubar A. Didizian, Board-certified in orthopedic surgery. In an August 6, 2014 report,
Dr. Didizian reported examination findings. He advised that the left elbow contusion and cervical
and lumbar strains had resolved in regard to the January 30, 2014 employment injury. Dr. Didizian
indicated that appellant had residual limitation of left shoulder motion and had continued

3

5 U.S.C. § 8101 et seq.

4

The instant case was adjudicated by OWCP under File No. xxxxxx978. The record indicates that appellant has
two additional claims, File No. xxxxxx332, an October 20, 2009 traumatic injury accepted for lumbar strain, and File
No. xxxxxx431, a traumatic injury accepted for cervical and lumbar strains.

2

aggravation of left knee degenerative disease. He advised that appellant could not return to his
custodial position, but could return to eight hours of modified duty daily.
On September 10, 2014 OWCP additionally accepted temporary aggravation of preexisting
patellofemoral degenerative disease of the left knee as resulting from the January 30, 2014
employment injury. In December 2014, it again referred appellant to Dr. Didizian.
On December 17, 2014 appellant returned to limited duty for four hours daily. He began
light duty for six hours a day, three days a week on January 6, 2015, and continued to receive
wage-loss compensation for partial disability.
In a January 15, 2015 report, Dr. Didizian noted that he reexamined appellant on
January 7, 2015. He advised that the left elbow contusion, neck and lumbar strains, degenerative
disease of the left knee, and temporary aggravation of preexisting patellofemoral degenerative
disease of the left knee had resolved. Regarding the left shoulder contusion, Dr. Didizian indicated
that this had resolved although appellant had limited motion on a voluntary basis with negative
provocative tests. He concluded that appellant could work eight hours of restricted duty daily.
On March 17, 2015 Dr. Fischer noted his review of Dr. Didizian’s January 15, 2015 report.
He reiterated his diagnoses and advised that appellant continued to be symptomatic due to the
January 30, 2014 employment injury and that he continued to require medication to control pain
and muscle spasms.
In March 2015, OWCP again referred appellant to Dr. Didizian. Dr. Didizian noted
reviewing Dr. Fischer’s March 17, 2015 report. After examination, he reiterated that all accepted
conditions had resolved. Dr. Didizian further advised that appellant had reached maximum
medical improvement and required no further treatment due to the January 30, 2014 employment
injury. He concluded that appellant could return to full-time regular duty work.
Dr. Belletieri and Dr. Fischer continued to recommend that appellant perform light duty,
either four six-hour days or three, seven-hour days. Appellant began this modified schedule in
April 2015, working either a three- or four-day week. In a June 1, 2015 treatment note, Dr. Fischer
indicated that appellant was seen for therapy. He noted that appellant had increased pain and
reiterated his diagnoses. Dr. Fischer prescribed medication and physical therapy.
Dr. Sommer Hammoud and Dr. Craig A. Rubenstein, Board-certified orthopedic surgeons,
diagnosed localized primary osteoarthritis of the left lower leg and performed Orthovisc injections
to appellant’s left knee on May 19 and 26, and June 2, 2015.
On July 20, 2015 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits. It found that the weight of the medical opinion evidence rested with Dr. Didizian
who advised that appellant had recovered from the accepted orthopedic conditions.
On July 27, 2015 Dr. Fischer advised that appellant could continue working four six-hour
days of light duty. On August 7, 2015 he referenced his March 17, 2015 report and noted
reviewing Dr. Didizian’s most recent report. Dr. Fischer disagreed that appellant could return to
full duty because he had ongoing symptoms and continued to require narcotic analgesics for pain
of the left knee and low back, and for left elbow pain, tingling, and numbness. He diagnosed
3

cervical and lumbar somatic dysfunction, cervical and lumbar sprain and strain, aggravation of
cervical and lumbar degenerative disc disease, left shoulder sprain and strain, bilateral trapezius
sprain and strain, left knee sprain and strain, aggravation of preexisting left knee sprain and strain,
left wrist sprain and strain, left elbow sprain and strain, and left ankle sprain and strain. Dr. Fischer
asserted that all diagnoses were related to the January 30, 2014 work injury. He recommended
monthly follow-up and treatment with a psychologist.
In treatment notes dated August 7 and 31, 2015, Dr. Belletieri noted appellant’s complaints
of neck and low back pain. Physical examination demonstrated cervical and lumbar somatic
dysfunction and mild spasms in the lumbar spine. Dr. Belletieri additionally diagnosed anxiety
and noted that appellant’s psychologist advised that he should only work three times a week. He
recommended that appellant continue to work six hours of light duty daily, for three days per week.
On September 15, 2015 Dr. Belletieri signed a physical performance evaluation that was
completed on August 26, 2015. This indicated that appellant was unable to perform static lift due
to pain/position, and had bilateral functional deficits in muscle testing and range of motion in upper
and lower extremities.
In October 2015, OWCP found a conflict in medical evidence between appellant’s
attending physicians, Dr. Fischer and Dr. Belletieri, and Dr. Didizian, OWCP’s referral orthopedic
surgeon, regarding appellant’s degree of disability and work capacity medically connected to the
January 30, 2014 employment injury and whether appellant required continued medical treatment
for the accepted conditions. Dr. Fischer and Dr. Belletieri continued to submit reports in which
they reiterated their findings and conclusions and opinion that appellant could only work three,
six-hour days of limited duty.
On November 12, 2015 OWCP referred appellant, along with a statement of accepted facts
(SOAF) with addendum and a set of questions, to Dr. William H. Spellman, a Board-certified
orthopedic surgeon, for an impartial evaluation.5
In a December 8, 2015 report, Dr. Kenneth L. Gold, a clinical psychologist, noted that he
previously saw appellant for individual therapy from April 2010 to January 2011 and that
Dr. Fischer referred appellant in August 2015 for major depressive symptoms and related anxiety,
largely secondary to significant physical symptoms and extreme pressures related to appellant’s
job and dealing with workers’ compensation issues. He reported that in the January 2014 slip and
fall at work he injured his left shoulder and aggravated previously severe injuries in his back and
left knee. Although appellant eventually returned to part-time limited duty in December 2014,
Dr. Gold noted that appellant continued to have significant symptoms of depressed mood and
severe anxiety due to ongoing pain, limitations in activities, and various interactions he was forced
to contend with regarding workers’ compensation, including medical evaluations. This reportedly
worsened considerably on August 1, 2015 when he received a medical report from an OWCP
physician that alleged that he had completely recovered from his injuries and could return to fulltime work. Appellant had individual psychotherapy since August 2015, but continued to struggle
5

Appellant and counsel were notified that a conflict had been created and that an impartial evaluation had been
scheduled. The record contains an OWCP memorandum dated November 10, 2015 explaining why an alternative to
the Medical Management Application (MMA) system was utilized in making the appointment. An OWCP ME023
Appointment Schedule Notification form is also in the record.

4

with chronic pain, severe episodes of major depression, generalized anxiety, severe sleep
disruption, and unpredictable episodes of panic related to his employment injury. He opined that
it was difficult for appellant to maintain his part-time position due to physical and emotional
struggles, and indicated that appellant’s activities of daily living were severely limited. Dr. Gold
concluded that appellant’s psychological prognosis was poor and did not indicate that he could
expand his work hours beyond the 18 hours per week he was currently working.
On December 15, 2015 Dr. Hammoud noted that appellant had a good result from the
Orthovisc injections for about four months and now wanted repeat injections. She noted findings
and diagnosed unilateral primary arthritis of the left knee with a history of posterior cruciate
ligament rupture. Dr. Hammoud recommended follow up with Dr. Rubenstein.
Dr. Spellman, the referee physician, provided a January 5, 2016 report in which he noted
examining appellant on December 29, 2015. He reported a past history of a previous work-related
injury involving the neck, low back, and left knee, and a 2012 left knee injury caused by a fall at
home. Dr. Spellman described his review of the medical records including the SOAF. He
referenced additional claims, noting that under File No. xxxxxx431 cervical and lumbar strains
were accepted, and that under File No. xxxxxx332 a lumbar strain was accepted. Appellant had
current complaints of daily neck and radiating left arm pain, low back pain, and right knee pain.
He continued to work 18 hours of limited duty per week. Examination showed no significant
asymmetry, atrophy, tenderness, or muscle spasm on inspection of the neck, upper back, and
shoulder girdle area. Pain was reported with neck and left shoulder range of motion. Tinel’s was
negative symmetrically in the supraclavicular fossa, and motor strength was grossly full in the
arms. Both wrists and hands were unremarkable with painless wrist and distal joint range of
motion. On back examination, appellant reported pain with very light, but deliberate and obvious
palpation from L3 distally to the sacrum and laterally to the iliac crest. Forward flexion caused
pain, and no muscle spasm was present. Seated hip motion and straight-leg raising were negative.
Proximal and distal motor strength was grossly full. The left knee had no effusion and slight
atrophy in the patellar region and in the quadriceps. The knee was stable and pain-free to stressing
with painless range of motion, slightly increased crepitus, and neutral patellar tracking.
Dr. Spellman advised that the medical records, including appellant’s initial evaluation on
January 30, 2014 and the lumbar MRI scan of February 25, 2014, were not consistent with his
having sustained an injury from which he would not have fully recovered. He advised that
appellant’s physical examination was not consistent with an ongoing problem with his neck, upper
back, shoulders, left arm including the elbow and wrist, or low back, which was attributable to the
employment injury. Dr. Spellman opined that appellant had returned to pre-injury status and that
no further treatment due to the January 30, 2014 work injury was indicated. After his review of
the job description of custodian, he advised that appellant could return to the position on a fulltime basis, without restriction.
On February 8, 2016 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits. It found that the weight of the medical opinion evidence rested with the
opinion of Dr. Spellman, which was entitled to special weight, and who advised that appellant had
no residuals of the accepted conditions caused by the January 30, 2014 work injury.
Dr. Rubenstein provided Orthovisc injections in appellant’s left knee on January 26,
February 2, 9, and 16, 2016. He reiterated his diagnosis of left knee unilateral primary

5

osteoarthritis. On February 16, 2016 Dr. Belletieri reported that appellant complained of
excruciating neck pain and that he felt harassed at work because he was on workers’ compensation.
He reiterated his diagnoses.
On February 22, 2016 Dr. Fischer noted his review of Dr. Spellman’s report and disagreed
with his conclusion that appellant was fully recovered from the employment injury. He maintained
that appellant continued to have ongoing neck and low back symptoms, radiating left shoulder
pain, and left knee pain with occasional right knee pain due to compensation for left knee pain.
Dr. Fischer reported findings of decreased cervical and lumbar range of motion, and noted
appellant’s complaint that he was being harassed by OWCP and his coworkers, that his quality of
life had been substantially reduced as a result of his work injuries, and that he could not work more
than 18 hours per week. He diagnosed aggravation of cervical and lumbar degenerative disc
disease, cervical and lumbar sprain and strain, and left knee sprain and strain with aggravation of
left knee osteoarthritis. Dr. Fischer described appellant’s requirement for medication and
indicated that appellant should continue working three, six-hour workdays weekly, opining that
any increase in restrictions would worsen appellant’s symptoms and potentially cause him to
reinjure his neck and back. Dr. Belletieri also advised that appellant should continue his 18-hour
workweek.
In a February 18, 2016 report, Dr. Gold disagreed with the proposed termination and
commented that appellant’s medical status was obviously not in his area of expertise. He indicated
that appellant continued to have severe and persistent psychiatric symptomatology including
severe depression, marked anxiety with episodic panic, suspiciousness, social anxiety, pronounced
avoidance behaviors, and profound social withdrawal which, along with his ongoing medical and
chronic-pain conditions, and that this had a marked deleterious effect on his activities of daily
living which were largely absent at present. Dr. Gold opined that, considering appellant’s decades
of consistent gainful employment and in the absence of other explanations, it was reasonable to
conclude that his persistent psychological deficits were causally related to his work injuries. He
asserted that there was no evidence to suggest that appellant could expand his work hours beyond
the 18 hours per week, noting a poor psychological prognosis.
By decision dated March 30, 2016, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective that day. It found the special weight of the medical evidence rested
with Dr. Spellman, who performed an impartial medical evaluation, with regard to the accepted
orthopedic conditions.
Counsel timely requested a hearing with OWCP’s Branch of Hearings and Review.
Dr. Belletieri and Dr. Fischer continued to submit reports reiterating their findings and
conclusions, advising that appellant should only work 18 hours weekly. A March 24, 2016
cervical spine MRI scan demonstrated multilevel degenerative changes with mild central canal
stenosis and multilevel foraminal stenosis. No cord compression or abnormal spinal cord signal
was seen. On March 28 and April 18, 2016 Dr. Belletieri also diagnosed aggravation of cervical
degenerative disc disease. On May 19, 2016 he indicated that appellant could work four, sevenhour days of light duty weekly. Dr. Fischer reiterated these restrictions on June 1, 2016.
In a report dated August 24, 2016, Dr. Hammoud noted that appellant was working 28
hours of light duty weekly and still had left knee soreness. She reported that he would like to

6

repeat Orthovisc injections. Dr. Hammoud indicated that left knee examination demonstrated no
effusion, full range of motion, and 1+ crepitus, with pain on patellofemoral compression and
minimal joint line tenderness. She diagnosed unilateral primary osteoarthritis of the left knee and
indicated that appellant would see Dr. Rubenstein for Orthovisc injections.
On November 28, 2016 Dr. Gold reiterated that appellant continued to have severe and
persistent psychiatric symptomatology and ongoing medical and chronic-pain conditions that
affected his daily life. He indicated that, while many of appellant’s symptoms appeared to be
directly related to his employment injuries, other contributory factors had exacerbated the severity
of his condition. As an example, Dr. Gold described appellant’s report that he happened upon a
van parked outside his home in October 2011 which, he believed, contained surveillance
equipment. He reported that this incident further complicated appellant’s severe depression and
anxiety as he has since felt that he is being watched and scrutinized in all of his activities, in
addition to the repeated medical and legal appointments related to his workers’ compensation case
which further aggravated appellant’s depression and anxiety. Dr. Gold again advised that
appellant was unable to work more than 18 hours per week.
A hearing was held on December 7, 2016. Counsel argued that the instant case, File No.
xxxxxx978, should be combined with File No. xxxxxx332, also accepted for neck and back
injuries, asserting that because the cases had not been doubled, the impartial examiner did not have
a correct basis on which to render his opinion. He further asserted that Dr. Gold’s opinion
established a work-related psychiatric condition, or at least warranted appellant’s referral for a
second opinion psychiatric evaluation.
By January 27, 2017 decision, OWCP’s hearing representative found that the evidence of
record was insufficient to establish that appellant had a consequential emotional condition. The
hearing representative further found that OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, finding that the special weight of the medical
evidence rested with the opinion of Dr. Spellman who advised that appellant had no residuals of
the accepted conditions. The hearing representative affirmed the March 30, 2016 decision.
LEGAL PRECEDENT -- ISSUE 1
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson’s notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary injury,
the rules that come into play are essentially based upon the concepts of direct and natural results
and of the claimant’s own conduct as an independent intervening cause. The basic rule is that a
subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.6
An employee has the burden of proof to establish that any specific condition for which
compensation is claimed is causally related to the employment injury.7 Causal relationship is a
6

Lex K. Larson, The Law of Workers’ Compensation § 3.05 (2014); see Charles W. Downey, 54 ECAB 421 (2003).

7

Kenneth R. Love, 50 ECAB 276 (1999).

7

medical issue, and the medical evidence required to establish a causal relationship is rationalized
medical evidence.8 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.9 Neither the mere fact that a disease
or condition manifests itself during a period of employment, nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.10
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. The opinion must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship of the diagnosed condition and the specific employment factors or employment
injury.11
ANALYSIS -- ISSUE 1
OWCP accepted that a January 30, 2014 fall at work caused contusions of the left shoulder,
left elbow, and left knee as well as neck and lumbar sprains. It also accepted a temporary
aggravation of preexisting patellofemoral degenerative disease of the left knee. In his January 27,
2017 decision, OWCP’s hearing representative found that the evidence of record was insufficient
to establish that appellant had developed a consequential emotional condition.
The Board finds that appellant has not meet his burden of proof to establish that the
conditions of severe depression and anxiety disorder that were diagnosed by Dr. Gold were
causally related to the January 30, 2014 employment injury.
An emotional condition was first mentioned on July 27, 2015 when Dr. Fisher advised that
appellant’s chronic pain was causing depression and recommended psychological treatment. In
August 2015, Dr. Belletieri diagnosed anxiety. The Board has held that a mere conclusion without
the necessary medical rationale explaining how and why the physician believes that a claimant’s
accepted exposure could result in a diagnosed condition is not sufficient to meet the claimant’s
burden of proof. The medical evidence must also include rationale explaining how the physician
reached the conclusion he or she is supporting.12 Neither physician explained why the January 30,
2014 employment-related fall led to such severe pain that it caused depression and anxiety.

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Charles W. Downey, supra note 6.

12

Beverly A. Spencer, 55 ECAB 501 (2004).

8

The Board also finds Dr. Gold’s opinion insufficient to meet appellant’s burden of proof.
In his December 8, 2015, and February 18 and November 28, 2016 reports, Dr. Gold merely
concluded that appellant’s chronic pain due to work injuries caused a consequential emotional
condition. While he indicated that appellant fell at work in January 2014, he did not describe the
accepted conditions. Dr. Gold also indicated that appellant’s psychiatric condition was worsened
when an OWCP referral physician advised that he could return to full duty. He further opined that
appellant’s condition was aggravated by dealing with his workers’ compensation case and noted
an October 2011 incident in which appellant felt he was under surveillance. However, the
development of an emotional condition related to OWCP’s or the employing establishment’s
handling of a compensation claim would not arise in the performance of duty as the processing of
compensation claims bears no relation to a claimant’s day-to-day or specially assigned duties.13
The opinion of a physician supporting causal relationship must be based on a complete
factual and medical background, supported by affirmative evidence, must address the specific
factual and medical evidence of record, and must provide medical rationale explaining the nature
of the relationship between the diagnosed condition and the established incident or factor of
employment.14 Dr. Gold did not sufficiently explain how the January 30, 2014 work injury led to
appellant’s psychiatric diagnoses. The Board has long held that medical opinions not containing
rationale on causal relationship are of diminished probative value and are generally insufficient to
meet appellant’s burden of proof.15
The Board therefore finds that appellant has not met his burden of proof to establish an
employment-related emotional condition.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment.16
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.17
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.18

13

Hasty P. Foreman, 54 ECAB 427, 429 (2003).

14

Robert Broome, 55 ECAB 339 (2004).

15

A.M., Docket No. 16-0811 (issued October 26, 2016).

16

Jaja K. Asaramo, 55 ECAB 200 (2004).

17

Id.

18

Manuel Gill, 52 ECAB 282 (2001).

9

ANALYSIS -- ISSUE 2
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits on March 30, 2016. OWCP determined that a conflict in
medical evidence had been created between the opinions of appellant’s attending physicians
Drs. Fischer and Belletieri, and Dr. Didizian, an OWCP referral physician, regarding appellant’s
degree of disability and work capacity due to the January 30, 2014 work injury and whether
appellant required continued medical treatment for the accepted conditions. OWCP properly
referred him to Dr. Spellman, Board-certified in orthopedic surgery, for an impartial evaluation.
In his January 5, 2016 report, Dr. Spellman, who is a specialist in the relevant field,
described the relevant facts and evaluated the course of appellant’s employment-related
conditions. He addressed the medical record, noting accepted injuries under additional claims.
Dr. Spellman made his own examination findings and fully explained his conclusions, including
that appellant’s accepted conditions had resolved and that he had returned to a pre-injury status.
He noted that he had reviewed a job description for custodian and opined that appellant could
return to the position on a full-time basis, without restriction. The Board finds that Dr. Spellman
provided a comprehensive, well-rationalized opinion in which he clearly advised that any residuals
of appellant’s accepted conditions had resolved and that he could return to his regular position.
Dr. Spellman’s opinion, therefore, constitutes the special weight accorded an impartial medical
examiner with regard to appellant’s accepted orthopedic conditions.19
Dr. Hammoud and Dr. Rubenstein merely diagnosed left knee unilateral primary
osteoarthritis, and Dr. Rubenstein provided Orthovisc injections. Neither physician mentioned the
employment injury or provided an opinion regarding appellant’s work abilities.
Dr. Fischer and Dr. Belletieri continued to submit reports in which they reiterated their
findings and conclusions. Reports from a physician who was on one side of a medical conflict that
an impartial specialist resolved, are generally insufficient to overcome the weight accorded to the
report of the impartial medical examiner, or to create a new conflict.20 Dr. Fischer and
Dr. Belletieri had been on one side of the conflict resolved by Dr. Spellman and their additional
reports were insufficient either to overcome the special weight accorded Dr. Spellman’s report or
to create a new conflict.
Since an emotional condition has not been accepted as employment related, Dr. Gold’s
opinion that appellant could not increase his work hours is of diminished probative value on the
issue of whether appellant continued to have residuals of the accepted orthopedic conditions.
As to counsel’s assertion on appeal that the referee examiner did not address accepted
injuries under other claims and because OWCP did not fully consider the psychiatric component
of this case, it is noted that Dr. Spellman referenced the two additional claims and the accepted

19

See H.A., Docket No. 16-1184 (issued April 20, 2017).

20

I.J., 59 ECAB 408 (2008).

10

conditions. Moreover, OWCP’s hearing representative, and by this decision of the Board,
appellant’s claimed consequential emotional condition has been fully addressed.
The Board therefore concludes that Dr. Spellman’s opinion that appellant had recovered
from the accepted conditions is entitled to the special weight accorded an impartial medical
examiner,21 and the additional medical evidence submitted is insufficient to overcome the weight
accorded him as an impartial medical specialist regarding whether appellant had residuals of his
accepted conditions. OWCP therefore properly terminated appellant’s wage-loss compensation
and medical benefits on March 30, 2016.22
LEGAL PRECEDENT -- ISSUE 3
As OWCP met its burden of proof to terminate appellant’s wage-loss compensation on
March 30, 2016, the burden then shifted to him to establish that he had any disability causally
related to the accepted conditions.23 Causal relationship is a medical issue. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.24
ANALYSIS -- ISSUE 3
The Board finds that the medical evidence submitted following the March 30, 2016
termination is insufficient to establish that appellant continued to be disabled due to the accepted
conditions.
After the termination, appellant submitted a March 24, 2016 cervical spine MRI scan. This
report did not address the cause of any conditions found on the scan. Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.25 Likewise, the reports Dr. Hammond and Dr. Rubenstein
subsequently submitted also do not address the cause of appellant’s left knee condition. Dr. Gold’s
November 28, 2016 opinion is of limited probative value on the issue of whether appellant has
continued disability causally-related to the January 30, 2014 employment injury since an
emotional condition has not been accepted as consequential.
While Dr. Fischer and Dr. Belletieri continued to submit reports reiterating their diagnoses,
opining that appellant’s condition was employment related, and that he could only perform part-

21

See Sharyn D. Bannick, 54 ECAB 537 (2003).

22

Supra note 18.

23

See Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003).

24

Supra note 9.

25

Willie M. Miller, 53 ECAB 697 (2002).

11

time modified duty, these physicians had been on one side of the conflict in medical evidence
which was resolved by Dr. Spellman.26
As there is no medical evidence of record of sufficient rationale to establish that appellant
continued to be disabled due to the January 30, 2014 work injury, appellant has not met his burden
of proof.27
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a consequential emotional condition
caused by a January 30, 2014 employment injury; that OWCP properly terminated his wage-loss
compensation and medical benefits on March 30, 2016; and that appellant has not established that
he continued to be disabled after that date.

26

Supra note 20.

27

G.H., Docket No. 16-0432 (issued October 12, 2016).

12

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

